Title: To Benjamin Franklin from Anthony Benezet, 8 May 1783
From: Benezet, Anthony
To: Franklin, Benjamin


My friend Benjn Franklin
Philadelpa the 8th 5th mo 1783
I wrote a few days past, by a french Gentleman, but now my dear friend thy daughter having procured me an oppertunity, which appears more sure, I make use of it to inform, that in my last was inclosed an earnest petition to thee from Francis Geay de la Gaconniere, the person to whom an Estate is fallen at Fontenay le Vicomte in Poitou, which I think thou art not unacquainted with, as the first letter came thro’ thy channel to Jams Lovel, then employed in foreign affairs. I have wrote abt. twenty letters for him, & sent four powers of attorney, & am at last informed by His sister, that by his desertion, about forty years past, from the french service were he was a dragoon in the regiment of he has forfeited his right; to request thy assistance in procuring him letters of Rehibilation is the purport of his petition. He is extreemly poor, between 60 & 70 yr old & has been 3 times in our hospital, being at times disordered in his senses, owing as its thought to a cut he received on his head at the battle of Detinguin. I yesterday put in a petition to the same purport to the Chevalier de la Lucern Sally assuring me the bearer will deliver the packet without charge which I was afraid might occur if in danger of being put in the post office, I venture to send thee a number of Short Accounts of the Quakers Principles, their settlemt in America &c in French which is not done so much from a desire of persuading people of the rectitude of their sentiments, as to strengthen in the people a disposition which appears to encrease of shaking the popish Nations from that dreadful yoke of implicite subjection to the tyranny of their church governmt, priest, monks &c and to give them an idea of that civil & religious freedom which So long did, & its hoped still will subsist in these parts. The difference of a simple innocent upright worship, in spirit & truth, which the Gospel proposes in opposition to that dead round of stupid practices in use, particularly in the church of Rome I fear much for the maintenance of priestcraft than sincerely seeking God. I also send thee a couple of copies of a small Collection I lately published which I trust will not be disagreable to thee, upon the Innocency & Plainness of the Christian Religion, in opposition to the crafts used in the church & the cruelty & horrid devastation & destruction by War, the armies &c illustrated in a small summary of the last German War at page 10th. also the effect of a contrary disposition in the instance of Numa Pompilius, who accepted of the crown of Rome, solely with a view of promoting the happiness of the people, whose virtue & love of his Maker & Fellow-Men was so blessed, that during forty three Years that he reigned his kingdom was preserved in peace; this Plutarch (tho called an heathen) has such a sense of the divine care over men, that he observes that, in Numa’s happy reign, by a particular providence, (mark the expression) Heaven was pleased to preserve this happy reign, which is a plain proof of what God in his mercy & love can do, in rendering virtue triumphant over vice. Virtue, love, moderation & industry prevailed & even the nations around were so far from taking advantage of Numa’s pacific temper to make war against him, that Plutarch remarks, a wonderful change prevailed amongst themselves & even in their differences they chose the Romans for their umpires; A clear instance this is, of what God in his love & mercy can & would doubtless do for mankind, if their heart & eye was to him; particularly when we consider they were under the monstrous prejudices which more or less attended on paganism, & that we are favoured with the precepts of the Gospel, and the example of a meek saviour who himself overcame by suffering. How vain are all expectations that mankind can establish themselves in safety & peace by force of arms & the number of their troops. Is the Emperor more secure with three hundred thousand men, whilst his competitors, the king of Prussia, or other potentates vie in raising an equal or greater number, if each of them had but a few hundred, they would be as strong; the encreasing the number does but increase the misery of the people, & destruction of Mankind; by those Legal Murders, which our abominable nature has made so necessary as Voltaire expresses it, as mentioned at page 20th; whereas if the disposition which was in Numa, was prevelant amongst Christians, there is the greatest reason to believe that the benevolent Power, who has dominion over the heart of man, which himself has made & whom the Apostle denominates under the appelation of Love God is love & they that dwell in God they dwell in Love would bless & preserve his creature man in a state of love to his Maker & one to another I believe it is not so much a disbelief in the power of God, to maintain order amongst men without that horrid corruption & destruction which war occasions, but it very much arises from an indulgence of the corrupt propensity of the heart, those lusts which the Apostle James says are the remote causes of war, that lust of power that pride, that desire of amassing wealth, must at any rate be satisfied, & while that continues to be the case & God consequently does not see cause to force men to act agreable to reason & humanity, the true Christian must mourn, like the Dove when out of the Ark & suffer as a pilgrim & stranger in this world, till their sighs & tears prevail. Happy would it be if some of the powers of Europe were favoured with the same prospect, which prevailed in Numa, doubtless the same blessing would attend, & as we are favoured wt the light of the Gospel exceed. How joyful would it be if thou could’st be the happy instrument in the promotion of this blessed work. I am the more free to express my self thus, as I am sensible there is something working in the minds of many thoughtful persons both french & germans, verging to this end; but I am afraid I shall if I have not already tire thee. Well Sally tells me she expects to see thee here this summer, which affords me satisfaction, & gives me hope that if thou wilt endeavour to promote such a blessed disposition, whilst thou hast the ear of the king of France, & other great ones, we shall have with pleasure to talk over of it, as of the Aurora of better times for mankind together by the fire side, before we put the Chairs in order and the long sleep will take place; when all great prospect peculiar to this world, but that of humility & love will sink into nothing & less than nothing.
I also send thee a letter wrote by Eliz Webb, mother to Jams. Webb, thy old companion in the assembly, which I am persuaded will be agreable to thee, & would I believe be so to many pious people amongst the french, if in their language, there is something agreably tendering & tending heaven ward in it.
The continuance of the Slave Trade, is another avowed abomination, could thou not give an item to the king of France (& such of his ministers who are blessed with feeling hearts) who I believe is a well disposed prince, what an honour it would be to him & his country if he would take the lead in putting an end to that unreasonable, inhuman & dreadful traffick; the plea of necessity in its support is to Christians or even Philosophers horrible beyond expression, besides it is not true; surely two hundred & fifty thousands Negroes in the Island of Hispaniola, & others in the same proportion is sufficient, with their encrease if well used, to carry on their business: if a copy of this paragraph or something to the same purport was put in the hands of the leading people, might it not be of service, for indeed we cannot expect peace will be of any long continuance whilst such wickedness of so deep a dye, is so publickly maintained. In a former letter I mentioned the case of the protestants in France, as an object worthy thy notice, to endeavour out of charity to them, as well as love to ourselves to endeavour the revocation of the edicts still in force particularly those of May 14. 1725 confirmed by that of Jany. 17. 1750 by which it is enacted That all preachers who shall call assemblies, preach in them &c shall be put to death & the congregation sent the men to the gallies & the women to perpetual imprisonment; and by the same the Intendant of every province is impowred to give judgment in the last resort in the case of Protestants in consequence in 1752 Francis Benezet was hanged at Montpellier for having held religious Meetings. Whilst these ordonances are in force we shall have reason to fear for our children & others who may travel in France. I have given memorials to the same effect to the Chevalier de la Lucern & to the Comte or Chevalier Chaleloux who promised to make use of them in parte. With love I remain thy affectionate
Anthony Benezet
Excuse innacuracie &c for I have not time to [torn]
